Lupiano, J., concurs in a memorandum as follows:
The issue of whether the statement of account which was turned over to plaintiffs subsequent to Special Term’s determination on the prior motion for summary judgment constitutes newly discovered evidence, is close (see Banow v Simins, 53 AD2d 542). This is evidence which was in existence at the time of the prior motion for summary judgment, and it is arguable that plaintiffs with due diligence could have produced such evidence but simply failed to ask defendant for the right papers. However, as the issue is close, and as I perceive truth to be the handmaiden of justice, common sense dictates favoring the account as enjoying the status of newly discovered evidence. Accordingly, I join in the rationale of my brethren in this matter.